Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 11/7/22.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over De La Huerga [US 2001/0028308] in view of Melton, Jr. et al [US 2004/0107120].
For claim 1, the device (No. 100) removably attachable to a medication container (No. 20) comprising a processor (No. 120) and a memory (No. 125) storing instructions that when executed by the processor cause the processor to perform the following claimed steps, as noted, 1) the claimed receiving signal indicating the user has opened the medication container is achieved using the button (No. 160) that is pressed to indicate that a consumption event has occurred (Paragraph 237), 2) the claimed storing a dosage time is read on the specification (Paragraph 237) that states that the date and time the cap (No. 100) is re-secured to the vial the date and time are written to the memory (No. 125) indicating that the patient took a dose of the medication and the actual consumption time, 3) the claimed calculating a time is read on the specification (Paragraph 231) that states the computer processor (No. 120) uses the prescribed dosing regimen information (No. 82) and the timing device (No. 145) to calculate or otherwise develop the prescribed times for taking the medication (No. 15); furthermore, one aspect of the De La Huerga reference (Paragraph 26) can alter a future alert time of the medication based on a patient override of reminder device if the patient wishes to take said medication earlier than normal, and 4) the claimed sending the stored information to a user device at a calculated time is read on the specification (Paragraph 29) that describes an accessory portable container that can have an electronic reminder unit of its own; when the patient removes the medication from a vial and places it in the accessory portable container, the reminder unit mated to the vial communicates (e.g., via infrared, radio frequency, or direct electrical contact) to the reminder of the accessory portable container (“user device”) the prescription information and medication information used to alert the patient to consume the medication at the next dosing time.  Furthermore, another aspect (Paragraph 35) of De La Huerga states that the automated medication container can convey information to a separate device such as a patient’s home computer (“user device”) to aid in alerting the patient to take the medication in a timely manner.  However, there is no mention of receiving a signal indicating status information from the user and storing the status information and the time the status information was received.
Gathering status information about a patient regarding a medication regimen has been thought of in the prior art.  The medical navigator taught by Melton also teaches a device that assists in taking medication that also provides input mechanisms for indicating compliance with the medication schedule (Abstract).  Furthermore, the device (No. 10) is used in conjunction with a pharmacy system (No. 100) to program the regimen.  One important aspect of the Melton reference is a patient provided outcome status button (No. 28) that allows a patient to toggle through responses for how they are feeling.  According to the reference (Paragraph 10), this is the most important information about how a patient is doing:  i.e., “Are you feeling better?  Worse?  The same?”  And this is done continually to track the outcomes from a patient’s perspective and enables a much more effective approach to medication management including development of side effects, con-morbidities, other complications, and effectiveness for the medications.
The De La Huerga reference also includes a medication adherence device that also can store a variety of information (No. 84) regarding the medication being taken by the patient, such as compliance data, special instructions, and even a questionnaire about physical conditions (Fig. 8).  The primary reference, also dispensing medication, would greatly benefit from a system or an element where a patient’s condition or status would be tracked in order to provide a better managed regimen based on patient condition as well as compliance with dosage time.  This would make a positive addition to an already useful device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive and store status information of the patient in the system of De La Huerga for the purpose of tracking outcomes from a patient’s perspective and enabling a more effective approach to medication management.
For claim 2, the outcome (O) button (No. 29) of Melton can toggle between at least three different responses (Paragraph 28) in order to enter the correct status (unhappy face, happy face, normal face).  Furthermore, the Melton reference also includes a compliance (C) button (No. 24) that a patient presses in order to enter compliance with a medication regimen.
For claim 5, the method for monitoring adherence to a regimen taught by De La Huerga includes the following claimed steps, as noted, 1) the claimed receiving, at an attachable device, a signal indicating the user has opened the medication container is achieved using the button (No. 160) that is pressed to indicate that a consumption event has occurred (Paragraph 237), 2) the claimed storing a dosage time is read on the specification (Paragraph 237) that states the date and time the cap (No. 100) is re-secured to the vial the date and time are written to the memory (No. 125) indicating that the patient took a dose of the medication and the actual consumption time, 3) the claimed calculating a time is read on the specification (Paragraph 231) that states the computer processor (No. 120) uses the prescribed dosing regimen information (No. 82) and the timing device (No. 145) to calculate or otherwise develop the prescribed times for taking the medication (No. 15); furthermore, one aspect of the De La Huerga reference (Paragraph 26) can alter a future alert time of the medication based on a patient override of reminder device if the patient wishes to take said medication earlier than normal, and 4) the claimed sending the stored information to a user device at a calculated time is read on the specification (Paragraph 29) that describes an accessory portable container that can have an electronic reminder unit of its own; when the patient removes the medication from a vial and places it in the accessory portable container, the reminder unit mated to the vial communicates (e.g., via infrared, radio frequency, or direct electrical contact) to the reminder of the accessory portable container (“user device”) the prescription information and medication information used to alert the patient to consume the medication at the next dosing time.  Furthermore, another aspect (Paragraph 35) of De La Huerga states that the automated medication container can convey information to a separate device such as a patient’s home computer (“user device”) to aid in alerting the patient to take the medication in a timely manner.  However, there is no mention of receiving a signal indicating status information from the user and storing the status information and the time the status information was received.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 6, the outcome (O) button (No. 29) of Melton can toggle between at least three different responses (Paragraph 28) in order to enter the correct status (unhappy face, happy face, normal face).  Furthermore, the Melton reference also includes a compliance (C) button (No. 24) that a patient presses in order to enter compliance with a medication regimen.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De La Huerga in view of Melton, Jr. et al as applied to claims 1 and 5 above, and further in view of Verna et al [U.S. 9,444,945].
For claim 3, there is no mention in either reference of generating the status signal by the user long pressing a status button.
Duration of a button press is not considered a patentable innovation when gathering information, especially when this has been used in medication compliance devices in the past.  The alert puck (No. 552) taught by Verma can be attached to a pill box (No. 551) having a buzzer (No. 554) that produces an audible alert when medication is to be consumed (Col. 14, Lns. 8-13).  Furthermore, the reference includes a method (No. 600) for recording different events, including both automatic input as well as a manual input, such as a button press.  The duration of a button press (Col. 15, Lns. 30-32) can signify different events as well as provide additional context with which to interpret the button being pressed.
And turning to both primary references, we find that both include buttons that are used to record events and even, in the case of Melton, used to input status information.  The Verma reference teaches us that duration of the button press can alert or signify to the device that different types of input are used to effectively enter different types of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use button duration as a type of information entry for the purpose of using a well-known entry method.
For claim 4, pressing a button for a long duration as opposed to a short duration has, as seen in the rejection of claim 3 above, been used to signify different events.  Furthermore, exactly which events based on exactly which button durations is considered a choice best left to the designer or user of the device in order to differentiate which events are to be entered.
For claim 7, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 3 above.
For claim 8, pressing a button for a long duration as opposed to a short duration has, as seen in the rejection of claim 3 above, been used to signify different events.  Furthermore, exactly which events based on exactly which button durations is considered a choice best left to the designer or user of the device in order to differentiate which events are to be entered.

Response to Arguments
Applicants’ Argument:
“There is no disclosure in De La Huerga of calculating a time for transmitting the compliance data-such transmission is user-controlled. 
“The Examiner reliance on De La Huerga paragraph [0231] as disclosing this element is misplaced. That paragraph refers to the calculation of the ‘prescribed times for taking the medication 15,’ not the time to transmit compliance data. As such, Applicant respectfully submits the combination of references does not disclose all of the elements of Applicant's claims and that claims 1-8 are now allowable and requests withdrawal of the rejection under 35 USC 103 and timely allowance of the claims.”

Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive.

Response to Applicants’ Argument:
	Nowhere in the claims is there any mention of transmitting compliance data.  Both independent claims recite calculating a time to send “the stored information”.  And dosage data is one type of stored data in the De La Huerga reference.
	Furthermore, the Melton reference records and tracks patient health status; and this can be another type of “stored information”, especially since both current independent claims recite “storing the status information”.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/11/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687